DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-17 are pending as amended on 3/14/2022. Claims 2-4 and 14-16 stand withdrawn from consideration. No amendments were made in the response filed on 8/24/2022.
No new grounds of rejection have been made. For this reason, the present action is properly made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The rejections listed below, previously set forth in the action mailed on 7/27/2022, are maintained. The reasons for rejection are the same as previously set forth:

Claim Rejections - 35 USC § 103
Claims 1, 5, 7, 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2006/0071359; herein “Monsheimer-2”).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2006/0071359; herein “Monsheimer-2”) in view of Monsheimer et al (US 2004/0102539).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2006/0071359; herein “Monsheimer-2”) and further in view of Wudy et al (Characterization of polymer materials and powders for selective laser melting, AIP Conference Proceedings 1593, 702 (2014)).
Claims 1, 5-7, 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2004/0102539) in view of Monsheimer et al (US 2006/0071359; herein “Monsheimer-2”).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2004/0102539) in view of US 2006/0071359 (herein “Monsheimer-2”), and further in view of Wudy et al (Characterization of polymer materials and powders for selective laser melting, AIP Conference Proceedings 1593, 702 (2014)).

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered.
The rejections of record rely on primary reference Monsheimer et al (US 2006/0071359, designated “Monsheimer-2”) or primary reference Monsheimer et al (US 2004/0102539, designated “Monsheimer”).  Applicant’s arguments address the rejections simultaneously. The following discussion substantially applies to both rejections, however, reference is made only to Monsheimer-2 for simplicity. 
As set forth in the rejection of record beginning in paragraph 5 of the previous action, Monsheimer-2 discloses a polyamide powder for selective laser sintering which shares a substantial number of properties in common with the presently claimed and disclosed polyamide powder for selective laser sintering:
Both the instant polyamide powder and the polyamide powder of Monsheimer-2 is prepared from polyamide-12 (PA12). See Monsheimer-2 [0059] and instant claim 13, as well as the instant example. 
The instant PA12 and the PA12 of Monsheimer-2 comprise excess carboxylic acid groups, and both the instant disclosure and Monsheimer-2 seek to control viscosity rise when exposed to heat. See instant claims 1 and 5, and Monsheimer-2 [0070, 0085]. 
Both the instant disclosure and Monsheimer-2 prefer a polyamide having a solution viscosity according to ISO 307 of 1.55-1.75 (instant claim 1 and Monsheimer-2 [0093]). 
Monsheimer-2 discloses a range of BET surface areas which overlaps the presently claimed range, and therefore suggests PA12 powder having a BET surface area within the presently claimed range of greater than 10 m2/g to 30 m2/g (e.g., 11-14 m2/g).
Both the instant specification and Monsheimer-2 disclose utilizing a precipitation process to prepare PA12 particles (see Monsheimer-2 [0080, 0084], and both refer to US 5392687 for guidance as to suitable conditions for the preparation of precipitated nylon-12 sinter powder (instant p 5, lines 23-28).
The instant claims require a cumulative pore volume of at least 0.02 cm3/g, but there is no disclosure of cumulative pore volume in Monsheimer-2. 
However, it is the examiner’s position (see also the discussion set forth in paragraph 15 of the previous action) that a powder of the same type of polyamide as disclosed in the instant specification (i.e., PA12, and having the same solution viscosity and having an excess of carboxy end groups), prepared by the same type of process as disclosed in the instant specification (i.e., a precipitation process, as opposed to an alternative process such as grinding), and having a BET surface area within the presently claimed range (i.e., 11-14 m2/g), as is suggested by Monsheimer-2, would necessarily have a substantially similar porosity to the powder disclosed in the instant specification, and therefore, would have a cumulative pore volume within the presently claimed range.
Applicant argues (p 3) that Baumann’s precipitation process is not sufficiently similar to that disclosed by Applicant to conclude that a powder produced by Baumann’s process would have the claimed cumulative pore volume. In particular, Applicant notes that Baumann does not disclose a step, after precipitation, of raising the temperature 2-4K above the precipitation temperature. Applicant argues that the instant specification describes this post-precipitation step as “advantageous to establish the desired property.” 
The examiner similarly finds that the instant specification discloses that Baumann “mentions suitable process conditions,” and the examiner agrees that Baumann discloses leaving the suspension at a temperature of 2-4K above the precipitation temperature for 10-180 min after the precipitation in order “to establish the desired property” (referred to herein as a “post-precipitation step.”) However, the specification provides no further information regarding which, if any, of the many properties disclosed in the instant specificaiton is “the desired property” (i.e., the property which the post-precipitation step is intended “to establish”), nor does the specification provide guidance as to how any of the properties disclosed in the instant specification might be affected by precipitation conditions, including by a post-precipitation step of raising the temperature 2-4K. 
Moreover, the two examples in the instant specification do not provide any information on how a post-precipitation step might affect polyamide powder properties. Both instant examples utilize nylon-12 powder “obtained by means of a precipitation process.” However, the examples provide no details regarding the precipitation conditions utilized to obtain the exemplified nylon-12 powders (including no disclosure as to whether the temperature was raised 2-4K after precipitation), and there is no disclosure of any properties associated with the exemplified powders, beyond solution viscosity (e.g., no disclosure of BET surface area, nor of cumulative pore volume). 
As established in the above discussion, Applicant has not shown that the post-precipitation step disclosed in the instant specification is necessarily associated with achieving the presently recited cumulative pore volume.  Furthermore, considering the omission of any guidance in the instant specification as to how a change in any precipitation process condition (e.g., in temperature, duration, solvent, etc…) might affect any powder property, Applicant must have determined that such information was well known in the art. In other words, if Applicant determined that the disclosure when filed contained sufficient information as to enable one skilled in the pertinent art to make and use the claimed invention, Applicant must have also determined that the information required to select appropriate precipitation process conditions for achieving a desired BET surface area (e.g., a BET surface area within the presently claimed range, and therefore, also within the range disclosed in Monsheimer-2) was well known in the art. 
The rejection does not attempt to establish that every powder suggested by Monsheimer-2 (or that every powder produced by Baumann’s precipitation process) necessarily possesses a cumulative pore volume as claimed. Therefore, Applicant’s argument that Baumann’s precipitation conditions would not provide for the claimed cumulative pore volume are not persuasive. Rather, the rejection concludes that, when powder variables including type of polymer, polymer viscosity and end group concentration are selected to be substantially the same as presently disclosed, and when appropriate precipitation conditions (such as disclosed in US 5932687 to Baumann and as generally known in the art) are selected in order to achieve a BET surface area within the presently disclosed range (such as 11-14 m2/g), the cumulative pore volume of the resulting PA12 powder would necessarily be within the claimed range of at least 0.02 cm3/g. Because Applicant has not provided any reasoning or evidence showing that a PA12 powder having a BET surface area greater than 10 m2/g and produced by precipitation, as suggested by Monsheimer-2, would not also possess a cumulative pore volume within the presently claimed range, Applicant’s arguments are not sufficient to overcome the rejections of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766